297 S.W.3d 648 (2009)
James ANDREWS, Employee/Appellant,
v.
CITY OF GLENDALE, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Respondent.
No. ED 93219.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Dean L. Christianson, St. Louis, MO, for appellant.
Mark R. Bates, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
James Andrews (Claimant) appeals the decision of the Labor and Industrial Relations Commission denying benefits in connection with Claimant's back condition. Claimant contends that the Commission erred by imposing a higher standard of proof than the law requires on the issue of causation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).